

116 HR 4384 IH: Community Bank Deposit Access Act of 2019
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4384IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2019Mr. Crist (for himself and Mr. Hill of Arkansas) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Deposit Insurance Act to ensure that certain custodial deposits of a well
			 capitalized insured depository institution are not considered to be funds
			 obtained by or through a deposit broker, and for other purposes.
	
 1.Short titleThis Act may be cited as the Community Bank Deposit Access Act of 2019. 2.Limited exception for custodial deposits (a)In generalSection 29 of the Federal Deposit Insurance Act (12 U.S.C. 1831f) is amended by adding at the end the following:
				
					(j)Limited exception for custodial deposits
 (1)In generalCustodial deposits of an eligible institution shall not be considered to be funds obtained, directly or indirectly, by or through a deposit broker to the extent that the total amount of such custodial deposits does not exceed the lesser of—
 (A)$5,000,000,000; or (B)an amount equal to 10 percent of the total liabilities of the eligible institution.
 (2)DefinitionsIn this subsection: (A)Custodial depositThe term custodial deposit means a deposit that would otherwise be considered to be obtained, directly or indirectly, by or through a deposit broker, if it is deposited at 1 or more insured depository institutions, for the purpose of providing or maintaining deposit insurance for the benefit of a third party, by or through any of the following, each acting in a formal custodial or fiduciary capacity for the benefit of a third party:
 (i)An insured depository institution serving as agent, trustee, or custodian. (ii)A trust entity controlled by an insured depository institution serving as agent, trustee, or custodian.
 (iii)A State-chartered trust company serving as agent, trustee, or custodian. (iv)A plan administrator or investment advisor, acting in a formal custodial or fiduciary capacity for the benefit of a plan defined in section 3(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(3)).
 (B)Eligible institutionThe term eligible institution means an insured depository institution that accepts custodial deposits, that were not placed there in return for fees paid by the insured depository institution pursuant to an agreement with a third party, if the insured depository institution—
								(i)
 (I)when most recently examined under section 10(d) was found to have a composite condition of outstanding or good; and
 (II)is well capitalized; or (ii)has obtained a waiver pursuant to subsection (c).
 (C)Plan administratorThe term plan administrator has the meaning given the term administrator in section 3(16) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(16)). (D)Well capitalizedThe term well capitalized has the meaning given the term in section 38(b)(1)(A)..
 (b)Interest rate restrictionSection 29 of the Federal Deposit Insurance Act (12 U.S.C. 1831f) is amended by striking subsection (e) and inserting the following:
				
					(e)Restriction on interest rate paid
 (1)DefinitionsIn this subsection— (A)the terms custodial deposit, eligible institution, and well capitalized have the meanings given those terms, respectively, in subsection (j); and
 (B)the term covered insured depository institution means an insured depository institution that— (i)under subsection (c) or (d), accepts funds obtained, directly or indirectly, by or through a deposit broker, or
 (ii)while acting as an eligible institution under subsection (j), accepts custodial deposits while not well capitalized.
 (2)ProhibitionA covered insured depository institution may not pay a rate of interest on funds that, under subsection (c) or (d), are obtained, directly or indirectly, by or through a deposit broker or on custodial deposits that are accepted while not well capitalized that, at the time the funds or custodial deposits are accepted, significantly exceeds the limit set forth in paragraph (3).
 (3)Limit on interest ratesThe limit on the rate of interest referred to in paragraph (2) shall be— (A)the rate paid on deposits of similar maturity in the normal market area of the covered insured depository institution for deposits accepted in the normal market area of the covered insured depository institution; or
 (B)the national rate paid on deposits of comparable maturity, as established by the Corporation, for deposits accepted outside the normal market area of the covered insured depository institution..
			